Citation Nr: 1227099	
Decision Date: 08/06/12    Archive Date: 08/10/12	

DOCKET NO.  09-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 

THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid-type schizophrenia.
 
 
REPRESENTATION

Appellant represented by:  National Association of County Veterans Service
                                           Officers
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from March 1965 to February 1967. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2011).
 
In August 2011, the Board denied entitlement to service connection for posttraumatic stress disorder.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid-type schizophrenia.  The case is now, once more, before the Board for appellate review.
 
 
FINDING OF FACT
 
An acquired psychiatric disorder, other than posttraumatic stress disorder and paranoid-type schizophrenia, was not present in service, or for many years thereafter, nor is any such disorder the result of any incident or incidents of the Veteran's period of active military service.
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, other than posttraumatic stress disorder and paranoid-type schizophrenia, was not incurred in or aggravated by active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5013A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011)
  
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no pertinent and available evidence suggesting that additional records have yet to be secured, or that additional examinations are in order.  Moreover, there is no current error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Service Connection
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA, which includes his multiple contentions, as well as service treatment records, and both VA treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran claims entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid-type schizophrenia.  In pertinent part, it is contended that the psychiatric disorder from which the Veteran currently suffers had its origin during his period of active military service.
 
In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).
 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
 
In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid-type schizophrenia.  While it is true that, in October 1966, during the Veteran's period of active military service, there was noted a clinical impression of anxiety reaction with elements of paranoia, it was eventually determined that the Veteran was, in fact, suffering from a paranoid-type schizophrenic reaction.  The Veteran is already service connected for paranoid type schizophrenia.  At December 1966 medical board proceedings it was noted that he was being discharged from service for acute paranoid-type schizophrenic reaction.
 
The earliest clinical indication of the presence of an acquired psychiatric disorder other than posttraumatic stress disorder and paranoid-type schizophrenia is revealed by a VA psychiatric examination conducted in October 2007, more than 40 years following the Veteran's discharge from service, at which time he received diagnoses of moderate recurrent major depressive disorder and alcohol abuse.  According to the board of psychologists who conducted the examination, it was likely that the episode of psychotic symptomatology experienced by the Veteran during military service was associated with what is now commonly known as schizophreniform disorder which resolved on or around the time of the Veteran's discharge from service.  

Significantly, in the opinion of the examining psychologists, the diagnosis of a major depressive disorder was based on the Veteran's report of recurrent episodes of depressed mood, diminished interest in pleasurable activities, insomnia, difficulty thinking and concentrating, occasional feelings of worthlessness, and psychomotor agitation.  Moreover, other than the Veteran's report that these symptoms were not evident prior to his service in the military, there were no clear indications suggesting that the Veteran's symptoms of major depressive disorder were the direct result of his military service.  Significantly, medical records from the Veteran's military service indicated that he felt intellectually and physically inadequate prior to his enlistment.  Accordingly, the October 2007 examiners found that it was possible that the Veteran's symptoms of depression predated his entry upon military service.  Finally, in the opinion of the examiners, the Veteran did not report symptoms consistent with an obsessive compulsive disorder.
 
Following a psychological evaluation by the same two VA psychologists in early January 2009, it was once again noted that the Veteran was suffering from a recurrent moderate major depressive disorder and alcohol abuse.  Further noted was that the Veteran had denied any significant or chronic psychotic symptoms subsequent to his service discharge.  Nor did he exhibit any symptoms of a psychotic disorder during the current psychological interview, or a previous interview conducted in October 2007.  According to the examining psychologist, the Veteran's presentation during the 2009 evaluation was not significantly different from his presentation during the evaluation conducted in October 2007.  The Veteran rated his mood as fairly stable, and he utilized family and church support groups for emotional support.  Reportedly, the Veteran drank daily to contend with his emotional angst, and refused to engage in ongoing mental health services with a professional.  

The examiners opined that the Veteran's current clinical presentation was not caused by or a result of combat-related experiences while in the military.  Moreover, the Veteran failed to meet the full diagnostic criteria for a diagnosis of posttraumatic stress disorder.  As the basis for their opinion, the examining psychologists made reference to the Veteran's claims folder, his previous psychiatric evaluation, and current data from a prior clinical assessment completed in January 2009.
 
Based on the aforementioned, it is evident that the Veteran suffers from a major depressive disorder.  Similarly evident, however, is that this psychiatric pathology is unrelated to his period of active military service.  In that regard, the aforementioned opinions of VA psychologist are highly probative, because they were based upon a review of the Veteran's entire claims folder, full examinations, and consideration of the appellant's entire history and clinical findings.  See  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Significantly, those opinions were to the effect that the Veteran's major depressive disorder was unrelated to his period of active military service.
 
The Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In this regard, the Veteran argues that his current psychiatric symptomatology had its origin during his period of active military service.  The Board, however, rejects that assertion to the extent that the Veteran seeks to establish in-service incurrence.  The Veteran's statements and history, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Moreover, the unrefuted VA medical opinions clearly indicate that, to the extent the Veteran currently suffers from a major depressive disorder, that disorder did not have its origin during his period of active military service.  The Veteran, as a layperson, is not competent to provide medical evidence sufficient to establish the presence of in-service incurrence or aggravation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 
Based on the aforementioned, the Board finds that the preponderance of the evidence is against finding that the Veteran's current major depressive disorder, or, for that matter, any other acquired psychiatric disorder other than posttraumatic stress disorder and paranoid-type schizophrenia, is associated with any incident or incidents of his period of active military service.  Accordingly, service connection for such pathology must be denied.

 

ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder and paranoid-type schizophrenia, is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


